DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on June 2, 2021. Claims 1-3, 6-9, and 15-25 are pending in the application. Claim 21 is withdrawn, and claims 1-3, 6-9, 15-20, and 22-25 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is maintained and modified as necessitated by the amendments.
	All rejections from the previous office action are maintained and modified in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are necessitated by the amendments.
Claim Objections
Claim 15 is objected to because of the following informalities:  in line 4 of the claim, “a linear biomolecule” should read “the linear biomolecule” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “the via…is electrically to the first electrode” in lines 1-2 of the claim. It is unclear what is meant by this limitation. Is the via electrically connected to the first electrode?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 15-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Elibol et al. (US 2013/0281325 A1) and further in view of Ikeda et al. (US 2017/0146510 A1).
Regarding claim 1, Elibol teaches a device (a nanogap transducer, Fig. 1, para. [0015]), the device comprising:
a substrate having a top surface (a semiconductor substrate 105 and a second dielectric layer 110 having a top surface, Fig. 1, para. [0015]; Examiner interprets both the semiconductor substrate 105 and the second dielectric layer 110 together to read on the claimed substrate);
a first electrode disposed on and in contact with a first portion of the top surface of the substrate (a first electrode 115 disposed on and in contact with a first portion of the top surface of the substrate comprising the second dielectric layer 110 and the semiconductor substrate 105, Fig. 1, para. [0015]);
a first dielectric layer disposed on and in contact with a second portion of the top surface of the substrate (a first dielectric layer 117 disposed on and in contact with a second portion of the top surface of the substrate comprising the second dielectric layer 110 and the semiconductor substrate 105, Fig. 1, para. [0016]), wherein a top surface of the first dielectric layer and a top surface of the first electrode are substantially coplanar (a top surface of the first dielectric layer 117 and a top surface of the first electrode 115 are coplanar, Fig. 1, para. [0016]);

Elibol teaches wherein a first portion of the second electrode 120 is disposed on and in contact with the top surface of the substrate comprising the second dielectric layer 110 and the semiconductor substrate 105 (Fig. 1, para. [0015]), and therefore fails to teach wherein a first portion of the second electrode is disposed on and in contact with the top surface of the first dielectric layer. However, Ikeda teaches a device for determining a sequence of a biopolymer wherein the device comprises a nanogap between two nanoelectrodes (para. [0005]) like that of Elibol. Ikeda teaches that the two nanoelectrodes form a nanogap that is substantially planar, and that the top of the first nanoelectrode and the top of the dielectric oxide are coplanar (Fig. 2, para. [0017], [0058]), like that of Elibol. Ikeda teaches that the dielectric oxide extends to the sides of the device such that a portion of the second nanoelectrode is disposed on and in contact with the same dielectric oxide to form the planar nanogap defined by the first nanoelectrode, the dielectric oxide, and the second nanoelectrode (Fig. 2, para. [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first dielectric layer of Elibol to extend to the sides of the device such that the first portion of the second electrode is disposed on and in contact with the top surface of the extended first dielectric layer as taught by Ikeda because it can further prevent the conductive second electrode from interfering with the proper operation of the semiconductor of the substrate (Ikeda, Fig. 2, para. [0046], [0053], [0058]), since Modified Elibol comprises the extended first dielectric layer 117 and the second dielectric layer 110 between the first portion of second electrode 120 and the semiconductor substrate 105.

a gap defined by the top surface of the first electrode, a bottom surface of the second electrode, the top surface of the first dielectric layer, a first side surface of the second electrode, and a second side surface of the second electrode (the gap is defined by the top surface of the first electrode 115, a bottom surface of the second electrode 120, the top surface of the extended first dielectric layer 117, a first side surface of the second electrode 120, and a second side surface of the second electrode 120, Elibol, Fig. 1, para. [0015]-[0016], Ikeda, Fig. 2, para. [0058], see modification supra), wherein a width of the gap corresponds to a size of the linear biomolecule (a DNA molecule is attached to the cavity/gap between the electrodes, para. [0028] & [0034]-[0036]; Examiner interprets the limitation “corresponds to a size of the linear biomolecule” to mean that the width of the gap can accommodate the linear biomolecule);
wherein:
the substrate comprises a second dielectric layer in contact with a bottom surface of the first electrode (the substrate comprises the second dielectric layer 110 in contact with a bottom surface of the first electrode 115, Fig. 1, para. [0015]); 
a bottom surface of the first dielectric layer and the bottom surface of the first electrode are substantially coplanar (a bottom surface of the first dielectric layer 117 and the bottom surface of the first electrode 115 are coplanar, Fig. 1, para. [0015]-[0016]); and 
the second dielectric layer is in contact with the bottom surface of the first dielectric layer (the second dielectric layer 110 is in contact with the bottom surface of the first dielectric layer 117, Fig. 1, para. [0015]-[0016]).

Examiner further notes that Modified Elibol teaches that the nanogap transducer can sequence a DNA molecule (para. [0033] & [0038]), so the nanogap transducer is capable of the recitation “sequencing a linear biomolecule using quantum tunneling.” Modified Elibol also teaches that a single nucleic acid molecule to be sequenced is attached to a surface inside the nanogap transducer and that the electrodes are biased at a redox potential so that a current flow is detected at the electrode surfaces when the redox species is present (para. [0038]), so the width of the gap is capable of the recitation “a quantum tunneling current is transmitted between the first electrode and the second electrode when: a voltage is applied across the first electrode and the second electrode; and a part of the linear biomolecule is present in the gap.”
Examiner further notes that the limitation “a part of the linear biomolecule is present in the gap” is with respect to an article worked upon (linear biomolecule) and not a positively recited element of the device. Inclusion of the material or article worked upon (linear 
Regarding claim 2, Modified Elibol teaches wherein the substrate comprises a semiconductor substrate on which the second dielectric layer is disposed (the substrate comprises the semiconductor substrate 105 on which the second dielectric layer 110 is disposed, Fig. 1, para. [0015]).
Regarding claim 3, Modified Elibol teaches wherein the width of the gap is 0.8 to 5.0 nm (the height of the gap is less than 500 nm, Fig. 1, para. [0015]). Generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05(I).
Regarding claim 6, Modified Elibol teaches that the shape of the first electrode 115 and the second electrode 120 is a circle (Fig. 2, para. [0017]). Modified Elibol fails to teach wherein the first electrode and the second electrode are oriented orthogonally to one another. However, Modified Elibol teaches that other shapes are possible for electrodes 115 and 120, such as rectangular (para. [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second electrodes of Modified Elibol to be orthogonal rectangles in order to yield the predictable result of a nanogap between the electrodes (para. [0015] & [0017]). Generally, the configuration of the claimed first and second electrodes was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed first and second electrodes was significant. MPEP § 2144.04(IV)(B).
Regarding claim 7, Modified Elibol teaches circuitry electrically coupled to the first electrode and the second electrode (the nanogap transducer is equipped with circuitry for individually addressing the electrodes, para. [0027]).
The limitations “apply the voltage across the first electrode and the second electrode” and “measure: the quantum tunneling current transmitted between the first electrode and the second electrodes; the voltage across the first electrode and the second electrode; or an impedance between the first electrode and the second electrode” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Elibol teaches that the circuitry is for driving the electrodes at selected voltages (para. [0027]), so the circuitry is capable of the recitation “apply the voltage across the first electrode and the second electrode.” Modified Elibol also teaches current-sensing circuits (para. [0027]), so the circuitry is capable of the recitation “measure: the quantum tunneling current transmitted between the first electrode and the second electrodes; the voltage across the first electrode and the second electrode; or an impedance between the first electrode and the second electrode.”
Regarding claim 8, Modified Elibol teaches wherein the first electrode and the second electrode each individually comprises a material selected from a group consisting of metals, semiconductors, carbon, conductive ceramics, and conductive polymers (the first electrode 115 
Regarding claim 9, Modified Elibol teaches wherein the first dielectric layer comprises a material selected from the group consisting of oxides, dielectric ceramics, polymers, carbonates, glasses, and minerals (the first dielectric layer 117 comprises a dielectric material such as silicon dioxide, Fig. 1, para. [0016]).
Regarding claim 15, Modified Elibol teaches a sequencing method (sequencing a single nucleic acid molecule, para. [0038]) comprising:
a) providing the device according to claim 1 (see rejection of claim 1 supra);
b) applying the voltage across the first electrode and the second electrode (the electrodes of the nanogap transducer are oppositely biased at the redox potential of the redox species, para. [0038]);
c) introducing the part of a linear biomolecule into the gap (the single nucleic acid molecule to be sequenced is attached to a surface inside the nanogap transducer, para. [0038]);
d) measuring:
the quantum tunneling current transmitted between the first electrode and the second electrode; and/or the voltage across the first electrode and the second electrode; and/or an impedance between the first electrode and the second electrode (a current flow is detected at the electrode surfaces, para. [0038]; Examiner interprets “and/or” to mean “or”); and
e) identifying, based on the measured quantum tunneling current, the measured voltage, or the measured impedance, the part of the linear biomolecule introduced into the gap (the 
Regarding claim 16, Modified Elibol teaches wherein:
the bottom surface of the second electrode is between the first side surface of the second electrode and the second side surface of the second electrode (the bottom surface of the second electrode 120 is between the first side surface of the second electrode 120 and the second side surface of the second electrode 120, Fig. 1, para. [0015]),
a first edge of the bottom surface of the second electrode is a first edge of the first side surface of the second electrode (a first edge of the bottom surface of the second electrode 120 is a first edge of the first side surface of the second electrode 120, Fig. 1, para. [0015]), and
a second edge of the bottom surface of the second electrode is a first edge of the second side surface of the second electrode (a second edge of the bottom surface of the second electrode 120 is a first edge of the second side surface of the second electrode 120, Fig. 1, para. [0015]).
Regarding claim 17, Modified Elibol teaches wherein the first electrode is disposed within a cavity of the first dielectric layer such that two side surfaces of the first electrode contact the first dielectric layer (the first electrode 115 is disposed within a cavity of the first dielectric layer 117 such that two side surfaces of the first electrode 115 contact the first dielectric layer 117, Fig. 1, para. [0016]).
Regarding claim 18, Modified Elibol teaches wherein an edge of the top surface of the first electrode contacts an edge of the top surface of the first dielectric layer (an edge of the top surface of the first electrode 115 contacts an edge of the top surface of the first dielectric layer 117, Fig. 1, para. [0016]).
Regarding claim 19, Modified Elibol teaches wherein a second edge of the first side surface of the second electrode contacts the top surface of the first dielectric layer (a second edge of the first side surface of the second electrode 120 contacts the top surface of the extended first dielectric layer 117, Elibol, Fig. 1, para. [0015]-[0016], Ikeda, Fig. 2, para. [0058], see modification supra).
Regarding claim 20, Modified Elibol teaches wherein a second edge of the second side surface of the second electrode contacts the top surface of the first dielectric layer (a second edge of the second side surface of the second electrode 120 contacts the top surface of the extended first dielectric layer 117, Elibol, Fig. 1, para. [0015]-[0016], Ikeda, Fig. 2, para. [0058], see modification supra).
Regarding claim 22, Modified Elibol teaches the first dielectric layer 117 comprising a dielectric material such as silicon dioxide (Fig. 1, para. [0016]). Modified Elibol fails to teach wherein the first dielectric layer comprises a piezoelectric element comprising a material. However, Ikeda teaches a piezoelectric material between a substrate and an electrode (Fig. 14A, para. [0006] & [0072]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the material of the first dielectric layer of Modified Elibol with a piezoelectric material as taught by Ikeda in order to yield the predictable result of adjusting the gap between nanoelectrodes to an ideal spacing (Ikeda, para. [0072]). MPEP § 2143(I)(B).
Regarding claim 23, Modified Elibol teaches the first dielectric layer 117 and the second dielectric layer 110 (Fig. 1, para. [0015]). Modified Elibol does not explicitly teach wherein the first dielectric layer and the second dielectric layer comprise different materials. However, because Modified Elibol teaches a finite set of options for dielectric materials (silicon dioxide, 
Regarding claim 24, Modified Elibol teaches wherein the first electrode consists of gold (the first electrode 115 is comprised of gold, Fig. 1, para. [0016]).
Regarding claim 25, Modified Elibol teaches a via, wherein the via is disposed through the second dielectric layer and is electrically to the first electrode (a via 125, wherein the via 125 is disposed through the second dielectric layer 110 and is electrically connected to the first electrode 115, Fig. 1, para. [0015]; for the purpose of examination, Examiner interprets the claimed via to be electrically connected to the first electrode).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new interpretation of Elibol. Examiner now interprets the first electrode 115 of Elibol to read on the claimed first electrode, the first dielectric layer 117 of Elibol to read on the claimed first dielectric layer, and the second dielectric layer 110 of Elibol to read on the claimed second dielectric layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MARIS R KESSEL/            Primary Examiner, Art Unit 1795